Citation Nr: 1549679	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tumors of the left leg and foot, claimed as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure.

3.  Entitlement to service connection for tumors of the right foot, claimed as due to herbicide exposure.

4.  Entitlement to service connection for tumors of the left arm, claimed as due to herbicide exposure. 

5.  Entitlement to service connection for tumors of the right arm, claimed as due to herbicide exposure.

6.  Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to September 18, 2013, and in excess of 50 percent thereafter.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty service with the United States Army from January 1967 to December 1967.  He was also a member of the Army Reserve with active duty service from December 1967 to February 1971.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from January 2009 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2009 rating decision continued a 30 percent evaluation for PTSD.  The March 2013 rating decision continued the denial for service connection for tumors of the left leg and foot based on the lack of new and material evidence, denied service connection for IHD, tumors of the right foot, tumors of the left arm, and tumors of the right arm.     

In a rating decision dated January 2010, the RO assigned a temporary 100 percent rating for PTSD based hospitalization over 21 days, from July 13, 2009 to October 1, 2009.  As the assignment of a 100 percent rating is a grant of the maximum benefit allowable, this period will not be considered in this decision.

Subsequently, in a March 2015 rating decision, the RO increased the evaluation for PTSD to 50 percent effective September 18, 2013.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of entitlement to TDIU was also denied in the March 2015 rating decision;  however, in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU as part and parcel of the increased rating claim for PTSD that is on appeal.
  
The Veteran testified at a July 2015 hearing held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of an evaluation in excess of 30 percent for PTSD prior to September 18, 2013, and in excess of 50 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On the record at the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issues of whether new and material evidence has been received to reopen a claim for service connection for tumors of the left leg and foot, service connection for IHD, service connection for tumors of the right foot, service connection for tumors of the left arm, and service connection for tumors of the right arm.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a claim for service connection for tumors of the left leg and foot, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for IHD, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal for service connection for tumors of the right foot, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for tumors of the left arm, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
5.  The criteria for withdrawal of the appeal for service connection for tumors of the right arm, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

At the July 2015 Board hearing, the Veteran stated on the record that he wished to withdraw his appeals with regard to his claims for whether new and material evidence has been received to reopen a claim for service connection for tumors of the left leg and foot, service connection for IHD, service connection for tumors of the right foot, service connection for tumors of the left arm, and service connection for tumors of the right arm.  As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  38 U.S.C.A. § 7105.  


ORDER

The appeal of whether new and material evidence has been received to reopen a claim for service connection for tumors of the left leg and foot, claimed as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for IHD, claimed as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for tumors of the right foot, claimed as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for tumors of the left arm, claimed as due to herbicide exposure is dismissed. 

The appeal seeking entitlement to service connection for tumors of the right arm, claimed as due to herbicide exposure is dismissed.


REMAND

The Veteran seeks an increased rating for his service-connected PTSD in excess of 30 percent prior to September 18, 2013, and an increased rating in excess of 50 percent after that date.  The claims file reflects that during a March 2008 VA examination, the Veteran stated that he had been going to the Dallas Vet Center for individual therapy for his PTSD.  Also, November 2008 VA treatment records note that the Veteran sometimes went to the Vet Center in Dallas for treatment for his PTSD.  However, no Vet Center records are contained in the claims file.  As the record appears to indicate that the Veteran received treatment from the Vet Center in Dallas; on remand, attempts to obtain the Veteran's complete Vet Center treatment records should be made.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  

Additionally, as the Veteran indicated in his July 2015 Board hearing that he recently returned to VA for treatment for his PTSD, updated VA treatment records should be obtained and associated with the claims file.

The Veteran has also indicated that he received treatment and medication for his PTSD from Dr. B.W., his private family care physician.  The claims file only contains treatment records from Dr. B.W. up to 2007 and from April 2013 to October 2014.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete treatment records from Dr. B.W. should be obtained, as well as any other private facilities where he has received treatment for PTSD.

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the complete records from Dr. B.W., as well as any other private facilities where he has received treatment for PTSD.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain the Veteran's complete treatment records from the Dallas Vet Center.  If the records are not able to be obtained following reasonable efforts, the Veteran should be notified that such records are not available, informed of the efforts made to obtain the records and any further action VA will take regarding the claim, and informed that it is ultimately his responsibility for providing the evidence.

3.  Obtain any updated VA treatment records from the VA North Texas Health Care System and the clinic in Arlington, Texas, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since March 2013.

4.  After completing the requested action (directives #1-#3), and any additional notification and/or development deemed warranted based on the above development, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


